Citation Nr: 1137459	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08 23 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

In September 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issue of entitlement to a compensable initial evaluation for service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable initial evaluation for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a March 2007 rating decision, the RO granted service connection for bilateral hearing loss and a noncompensable evaluation was assigned effective November 21, 2006.  In February 2008, the Veteran filed a timely notice of disagreement with regard to the assigned evaluation, and perfected his appeal in August 2008.  However, in a September 2011 written statement, the Veteran withdrew his appeal regarding this issue.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a compensable initial evaluation for service-connected bilateral hearing loss is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


